DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 11 May 2022 have been acknowledged and entered. Claims 1 and 4 are amended.  Claims 1-4 are currently pending.

Responses to Amendments
The amendments filed 11 May 2022 have been entered. 
Applicant’s amendments filed 11 May 2022 with respect to the rejection of claims 1-4 under 35 U.S.C. 103 have been fully considered and they are persuasive.  Thus, the rejection of claims 1-4 under U.S.C. 103 has been withdrawn.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CEA (FR 3007523 A1, hereinafter referred to as “CEA”) in view of Escola et al.  (“Characterization of Sintered Mixed Oxides by Photothermal Microscopy”, International Journal of thermophysics, hereinafter referred to as “Escola”) further in view of Boher et al. (6,073,464, hereinafter referred to as “Boher”) further in view of Alexandre et al. (Lock-in thermography for characterization of nuclear materials, hereinafter referred to as “Alexandre”, EPJ Nuclear Sciences & Technology).
Regarding claim 1, CEA teaches a non-destructive method for characterising and monitoring the homogeneity of a metal part including several distinct zones (page 2, lines 27-29: expressing the phase shift as a function of the distance to the heating center is quite difficult because it requires to aim with the radionuclear measurement system successively several points at various distances from the center of the beam with a high spatial resolution): 5a laser radiation is successively applied on each zone and an analysis of each sintered zone is simultaneously made in real time by synchronous detection active laser radiometry (page 2, lines 18-20: the phase shift between the laser and the thermal response as well as the temperature of the surface are measured in stationary regime as a function of the distance to the heating point corresponding to the center of the circle formed by the laser on the surface of the material; page 2, lines 27-29: expressing the phase shift as a function of the distance to the heating center is quite difficult because it requires to aim with the radionuclear measurement system successively several points at various distances from the center of the beam with a high spatial resolution), a frequency modulated heating generating at each frequency a single thermal wave is applied on each zone, and for each frequency, the phase shift 10between the luminous signal of the laser applied to the part and the thermal signal emitted by the part is measured in real time (page 2, lines 27-29; age 2, lines 52-53: this method relies on remote, non-contact and non-destructive measurements and on the phase shift between the laser and the heat flux, which does not depend on the laser power or on the optical properties of the material surface).
CEA does not specifically teaches monitoring the homogeneity of a metal part manufactured by sintering, wherein, upon manufacturing said part and the thickness L (pm) and thermal diffusivity D (m2/s) of each zone are determined by the following formulae:
                                                                 
                    L
                    =
                    
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    φ
                                
                            
                        
                    
                    l
                    n
                    
                        
                            90
                        
                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
                    (1)
                                                                 
                    D
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    f
                                
                            
                             
                        
                    
                    
                        
                            f
                        
                        
                            m
                            i
                            n
                        
                    
                    L
                    
                        
                            r
                        
                        
                            0
                        
                    
                
                    (2)
where r0 is the laser beam radius at 1/e intensity;φmin and fmin represent the minimum phase shift and laser beam rate respectively;ζφ and ζf represent known coefficients which depend on the minimum phase shift φmin and ratio r0/L respectively.
  	However, Escola teaches monitoring the homogeneity of a metal part manufactured by sintering (abstract; page 20, lines 20-21).  Further, Boher teaches
The monitoring homogeneity of a metal par is performed upon manufacturing said part (col. 1, lines 30-40: the method is characterized by the fact that it effects at least one ellipsometry measurement before at least one of the applications of the laser beam treatment to the second surface field, in at least one area of the first surface field, in order to obtain a characterization of the first surface field, the application of the laser beams and the ellipsometry measurement being performed under generally similar working conditions, which makes it possible to monitor in real time, on site, nondestructively and rapidly, the change in physical field state of each surface field by means of said characterization).
	Although Boher does not explicitly teach that the monitoring homogeneity of a metal par is performed upon manufacturing said part, Boher discloses the monitoring in real time, on site, which is non-destructive and rapid, of the laser surface treatment by means of said characterization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified CEA to apply the above-described features during the manufacturing said part. One of ordinary skill in the art would have recognized that the results of the application were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal part manufactured by sintering such as is described in Escola and the monitoring the homogeneity of a metal part such as is described in Boher into CEA, in order to provide a quantitative determination of the homogeneity and spatial distribution in concentration units (Escola, abstract) and obtain a characterisation of said first surface field, the application of the laser beams and the ellipsometry measurement being performed under generally similar working conditions, which makes it possible to monitor in real time, on site, non-destructively and rapidly, the change in physical field state of each surface field by means of said characterization (Boher, page 1, line 36-page 2, line 3).
CEA, Escola, and Boher do not specifically teach that the thickness L (pm) and thermal diffusivity D (m2/s) of each zone are determined by the following formulae:
                                                                 
                    L
                    =
                    
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    φ
                                
                            
                        
                    
                    l
                    n
                    
                        
                            90
                        
                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
                    (1)
                                                                 
                    D
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    f
                                
                            
                             
                        
                    
                    
                        
                            f
                        
                        
                            m
                            i
                            n
                        
                    
                    L
                    
                        
                            r
                        
                        
                            0
                        
                    
                
                    (2)
where r0 is the laser beam radius at 1/e intensity;φmin and fmin represent the minimum phase shift and laser beam rate respectively;ζφ and ζf represent known coefficients which depend on the minimum phase shift φmin and ratio r0/L respectively.
However, Alexandre teaches the thickness L (pm) and thermal diffusivity D (m2/s) of each zone are determined by the following formulae:
                                                                 
                    L
                    =
                    
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    φ
                                
                            
                        
                    
                    l
                    n
                    
                        
                            90
                        
                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
                    (1)
                                                                 
                    D
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    f
                                
                            
                             
                        
                    
                    
                        
                            f
                        
                        
                            m
                            i
                            n
                        
                    
                    L
                    
                        
                            r
                        
                        
                            0
                        
                    
                
                    (2)
where r0 is the laser beam radius at 1/e intensity;φmin and fmin represent the minimum phase shift and laser beam rate respectively;ζφ and ζf represent known coefficients which depend on the minimum phase shift φmin and ratio r0/L respectively (page 2: inter-relationship may be provide rapid measurements of thickness L and diffusivity D of a sample in Equations (7) and (8)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the equations related to thickness L and diffusivity D such as is described in Alexsandre into the system of CEA, Escola, and Boher, in order to determine the effect of the interaction parameters and the material properties on the phase shifts (page 2).
Regarding claim 2, CEA in view of Escola teaches all the limitation of claim 1, in addition, CEA teaches that the laser radiation is successively applied on sub-zones of each zone so as to use a low power laser radiation (page 2, lines 27-29; page 2, lines 17-20: this method consists in heating a material with a laser adjusted so that its radius at the surface of the material is very small (of a few tens of micrometers). The phase shift between the laser and the thermal response as well as the temperature of the surface are measured in stationary regime as a function of the distance to the heating point corresponding to the center of the circle formed by the laser on the surface of the material).  
Regarding claim 3, CEA in view of Escola teaches all the limitation of claim 1, in addition, CEA teaches that the size of said sub-zones has a regular shape on which the laser radiation is applied row by row so as to form an image of the sintered zone in real time (page 2, lines 17-20: see claim 2 above).  
Regarding claim 4, CEA in view of Escola teaches all the limitation of claim 1, in addition, CEA teaches a device for characterising and monitoring the homogeneity of a metal part (2) including several distinct zones, characterised in that it includes a laser source (4) adapted to successively apply on each zone a laser radiation upon manufacturing said part (2) (page 2, lines 27-29: see claim 1 above) and to apply on each zone a frequency modulated heating generating at each frequency a single thermal 10wave (page 2, lines 27-29: see claim 1 above), an infrared radiation detector (10) adapted to sense and measure in real time the thermal radiation emitted by each zone (page 4, lines 24-26: a phase shift Acp between the phase of the laser beam and that of the heat flux is stable. The acquisition E3 of the heat flow is performed using a heat flux sensor 12, advantageously infrared, which is set to collect preferably the heat flux from a zone corresponding to the center of the heating beam, the area having a weak radius with respect to r0), a synchronous detector (16) for detecting phase shift between the luminous signal of the laser radiation and the thermal signal of the infrared radiation emitted by each zone (page 4, lines 24-26).
CEA does not specifically teach that the monitoring the homogeneity of a metal part is manufactured by sintering and means to determine the thickness L (pm) and thermal diffusivity D (m2/s) of each zone by 15the following formulae: 
                                                                 
                    L
                    =
                    
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    φ
                                
                            
                        
                    
                    l
                    n
                    
                        
                            90
                        
                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
                    (1)
                                                                 
                    D
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    f
                                
                            
                             
                        
                    
                    
                        
                            f
                        
                        
                            m
                            i
                            n
                        
                    
                    L
                    
                        
                            r
                        
                        
                            0
                        
                    
                
                    (2)
where r0 is the laser beam radius at 1/e intensity; φmin and fmin represent the minimum phase shift and the laser beam rate respectively; ζφ and ζf represent known coefficients which depend on the minimum phase shift φmin and the ratio r0/L respectively.
However, Escola teaches monitoring the homogeneity of a metal part is manufactured by sintering (abstract; page 20, lines 20-21).  Further, Alexandre teaches the thickness L (pm) and thermal diffusivity D (m2/s) of each zone are determined by the following formulae:
                                                                 
                    L
                    =
                    
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    φ
                                
                            
                        
                    
                    l
                    n
                    
                        
                            90
                        
                        
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
                    (1)
                                                                 
                    D
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    Ϛ
                                
                                
                                    f
                                
                            
                             
                        
                    
                    
                        
                            f
                        
                        
                            m
                            i
                            n
                        
                    
                    L
                    
                        
                            r
                        
                        
                            0
                        
                    
                
                    (2)
where r0 is the laser beam radius at 1/e intensity;φmin and fmin represent the minimum phase shift and laser beam rate respectively;ζφ and ζf represent known coefficients which depend on the minimum phase shift φmin and ratio r0/L respectively (page 2: inter-relationship may be provide rapid measurements of thickness L and diffusivity D of a sample in Equations (7) and (8)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal part manufactured by sintering such as is described in Escola and the equations related to thickness L and diffusivity D such as is described in Alexsandre into CEA, in order to provide a quantitative determination of the homogeneity and spatial distribution in concentration units (Escola, abstract) and determine the effect of the interaction parameters and the material properties on the phase shifts (Alexsandre, page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858